Citation Nr: 0215775	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  95-34 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.

(The claim of entitlement to service connection for varicose 
veins requires further development and will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to July 
1963.

These matters come to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for varicose veins 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The veteran suffered from psychiatric problems prior to 
his entry into service, since the service and post-service 
medical records show that there was a history of psychiatric 
problems dating back to 1960.  

3.  It is not shown that the pre-existing psychiatric 
disorder underwent an increase in the underlying pathology 
during service. 


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred in or aggravated 
during military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.103, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the October 1993 correspondence 
describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and an August 1995 Statement of the Case and the 
November 1995, and November 1998 Supplemental Statements of 
the Case, provided to both the veteran and his 
representative, provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
the benefit sought.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Cf. Quartuccio v. Principi, 16 
Fed App. 183 (2002).  No further assistance is necessary to 
comply with the requirements of this new legislation, or any 
other applicable rules or regulations regarding the 
development of the pending claim.  


Factual Background

Associated with the veteran's service medical records are two 
statements from Frank Musacchio, M.D.  The first statement, 
dated in September 1961, was to the effect that the veteran 
had been under his care since July 1960 for treatment of 
dizziness, tiredness and other complaints.  In September 1960 
he advised the veteran to seek the help of a psychiatrist, 
which he refused to do.  In November 1960, he developed 
migraine headaches.  In January 1961, the veteran complained 
of a choking sensation and epigastric pain.  Examination 
revealed no findings to explain the complaints.  Thereafter, 
according to Dr. Musacchio, the veteran had developed a fear 
of sleeping and of leaving his house.  

In a September 1962, preinduction Report of Medical History, 
the veteran related complaints of headaches, fainting spells, 
trouble sleeping, nightmares, depression, worry, and 
nervousness.  He had occupational experience as a 
longshoreman.  However, he stated that he had been unable to 
hold a job because, "They send me home from work because I 
suffer a nervous condition."  A September 1962 preinduction 
physical examination was also performed which included a 
psychiatric consultation.  It was concluded that the 
veteran's nervous condition was of a moderate degree but did 
not rate disqualification from service.   

In a March 1963 statement, Dr. Musacchio reported that the 
veteran was being treated for severe anxiety neurosis, 
complicated by his mother's illness, and his impending 
divorce.  He had been out of work the past year and his 
condition required psychiatric treatment.  A service 
department psychiatric consultation was performed in March 
1963, and it was concluded that the veteran's symptoms were 
not of such a degree so as to incapacitate him.  It was felt 
that he could perform satisfactorily in service.  He 
therefore entered service at the age of 24. In July 1963, he 
was separated from service.  It was noted on the separation 
physical examination that the veteran had been under 
treatment for neurosis with some improvement.  The 
accompanying Report of Medical History listed essentially the 
same complaints as reported in September 1962.  He also 
indicated that he had not been able to hold a job because of 
dizzy spells.

According to his DD Form 214, the veteran was divorced prior 
to entering service, and in June 1963, the appellant had 
unauthorized leave of 12 days.  On all service records, he 
listed his mother as his next-of-kin.

In a May 1978 statement, A.A. Goldstein, M.D. reported 
treating the veteran from August 1963 to June 1964 for 
emotional problems. 

VA records dated in the 1990s, reflect the ongoing assessment 
of the veteran's psychiatric condition, as well as findings 
recorded during regular counseling sessions.  

VA treatment records reveal that in August 1994, the veteran 
was seen at a Mental Hygiene Clinic complaining of 
longstanding auditory hallucinations and alteration of 
consciousness.  He related his preservice history, stating 
that he had always been paranoid.  He stated that his time in 
service aggravated his symptoms.  Following the examination, 
the diagnosis was chronic undifferientiated schizophrenia.  
In completing a biopsychosocial assessment in August 1994, 
the veteran related that his problems began in June 1960, 
requiring an overnight stay in a private hospital.  After 
that episode, he got worse and hallucinations began.

During a December 1994 VA psychiatric examination, the 
veteran related that his psychiatric problems began at age 
21, when he became totally confused and heard a loud siren, 
although he was unable to identify the source of the sound.  

In a March 1995 VA psychiatric examination report, a VA 
psychiatrist related that the veteran reported that despite 
having mental symptoms, he worked as a longshoreman for 7 
years prior to entering service.  Service aggravated his 
mental state.  He reported that during service, he went AWOL 
after he learned that his wife had divorced him.  Following 
the examination, the diagnosis was schizophrenia, 
undifferientiated type.  The psychiatrist stated that 
although the veteran was mentally ill prior to service, he 
managed to work regularly for 7 years prior to service, which 
greatly aggravated his condition.

In October 1995, the veteran testified before a hearing 
officer at the RO.  The veteran outlined the history of his 
psychiatric condition and discussed his symptoms.  

In a January 1997 letter, the March 1995 report was 
referenced and it was noted that the veteran continued to be 
symptomatic.  It was further noted that in spite of 
treatment, the veteran was totally disabled due to his 
illness. 

In January 1997, the veteran testified before a hearing 
officer at the RO.  The veteran outlined the history of his 
psychiatric condition and discussed his symptoms.  

Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110 (West 1991). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (2001).

In this case, it is clear from the evidence that the 
veteran's psychiatric treatment dates back to 1960, prior to 
his entry into service.  This is apparent from the reports 
provided by Dr. Musacchio in 1962 and the post-service 
medical records.  It is also clear from Dr. Musacchio's 
statements that the veteran had been unable to work for a 
year prior to entering service because of his mental state.  
This was confirmed by the veteran in a September 1962 Report 
of Medical History wherein he indicated that he was sent home 
from work because of his nervous condition.  Therefore, the 
matter now before the Board is whether the condition was 
aggravated during service.  The Board finds that the evidence 
favors the veteran's claim in this regard.

In this case, the 1962 preinduction evaluation performed 
indicated that the veteran's nervous condition was of a 
"moderate degree" and that disqualification from service 
was not warranted.  In the March 1963 report, Dr. Musacchio 
commented on the required care of the veteran's severe 
anxiety neurosis.  The July 1963 separation examination 
report noted that the veteran was under treatment for 
neuroses with "some improvement".  The separation physical 
examination reported that his psychiatric state was normal.  
Dr. Goldstein related treating the veteran beginning in 
August 1963 for some unspecified emotional problems.  
Thereafter, the veteran experienced chronic psychiatric 
symptoms, which has been documented in the post-service 
medical records.  While the veteran's attending VA 
psychiatrist diagnosed schizophrenia, and opined that the 
condition was indeed aggravated during service, this 
assessment was obviously based on a history related by the 
veteran.  To wit:  he indicated that the veteran went AWOL 
after learning that his wife had divorced him.  Medical 
records contemporaneous with his period of service noted that 
the veteran was divorced before entering service, and he 
listed his mother as next-of-kin on all service-related 
documents.  The VA psychiatrist reported that the veteran had 
worked for 7 years prior to entering service.  Again, medical 
records contemporaneous with his period of service reveal 
that the veteran had not worked for a year prior to entering 
service, and, by the veteran's own admission, this was due to 
his nervous condition.  Medical history provided by a veteran 
and recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Finally, at time of 
separation from service, examination revealed that his 
psychiatric state was normal.  There is no competent evidence 
demonstrating the aggravation of the psychiatric condition 
during service. 

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

